Citation Nr: 1233137	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  11-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for major depressive disorder.

2.  Entitlement to a total disability evaluation based upon individual unemployability.

(The Board addresses the claims of entitlement to increased evaluations for cervical muscle strain, including rhomboid and latissimus dorsi muscles, and for thoracic muscle strain; and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for psoriasis and for psoriatic arthritis in a separate decision being issued concurrently.)


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971, and on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from October 1973 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction of the case was subsequently transferred to the RO in St. Louis, Missouri.

The issue of entitlement to a total disability evaluation based upon individual unemployability (TDIU benefits) is addressed in the REMAND section of this decision and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's major depressive disorder has been manifested by depressed mood and anxiety, difficulty sleeping, occasion panic attacks; mild memory loss, diminished interest/pleasure in activities, fatigue/loss of energy, irritability, and intermittent suicidal ideation; and results in reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 4.130, Diagnostic Code 9434 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for major depressive disorder.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO has obtained all of the Veteran's service and post service treatment records, and has reviewed the Veteran's electronically stored records on the Virtual VA system.  VA examinations for mental disorders in September 2008, January 2009, and October 2011 were conducted by examiners who reviewed the Veteran's claims file, the history of the condition with the Veteran, examined the Veteran, and included rationale for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In a March 2010 rating decision, the RO granted service connection at a noncompensable initial evaluation for major depressive disorder, secondary to the Veteran's service-connected cervical and thoracic spine disabilities.  In assigning the initial disability evaluation, the RO determined that the pre-aggravation baseline level of severity of the Veteran's major depressive disorder was 50 percent disabling.  The RO then determined that the current severity of the Veteran's major depressive disorder was 50 percent disabling.  Pursuant to 38 C.F.R. § 3.310(b), the RO then deducted the pre-aggravation baseline level of severity (50 percent) plus any increase in severity due to the natural progress of the disease from the current level of severity (50 percent).  Consequently, the RO assigned a noncompensable disability evaluation, effective from March 3, 2000, the date of the Veteran's claim.

The Veteran's service-connected major depressive disorder is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which directs that a General Rating Formula be applied.  

The General Rating Formula for Mental Disorders provides that when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication a 0 percent evaluation is assigned.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2011).

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms identified as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is evidence demonstrating ooccupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.   

A rating of 100 percent is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the veteran's intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.   

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran served on active duty from January 1970 to October 1971, and on various periods of ACDUTRA and INACDUTRA from October 1973 to September 1986 with the Oregon Army National Guard (ORARNG).  

A December 1971 private treatment report noted that the Veteran had a considerable nervous problem which bothered him considerably while he was in the military and since his discharge.  

A July 1981 duty status report noted that the Veteran injured his lumbar/buttocks area while picking up a duffle bag that same month.  The duty status report determined that this occurred during a period of ACDUTRA.  A May 1983 physical profile report noted that the Veteran was placed on limited duty for 90 days as a result of his slowly responding/resolving lumbo-sacral strain.  A December 1985 duty status report noted that the Veteran was injured in a motor vehicle accident while on INACDUTRA that same month.

An April 1987 evaluation report for the ORARNG noted the examiner's opinion that physical discomfort resulting from the Veteran's multiple service-related injuries to his cervical, thoracic and lumbosacral spine rendered him significantly less resilient to stressful and demanding work or training situations.  The examiner then recommended that the Veteran be processed for medical retirement for the good of the service.

A May 1987 treatment report noted the Veteran's complaints of increased anxiety.  The report listed assessments of obesity, lack of weight loss; and increased anxiety, may have eating disorder secondary to anxiety.

A May 1987 private psychiatric assessment from G.P., M.D., noted the Veteran's complaints of depressed mood, low energy, loss of interest in usual activities, feelings of hopelessness and helplessness, sleep disturbance, difficulty concentrating and constant fatigue.  Dr. P. noted that the Veteran had previously been treated for depression by him in September 1983, but refused medication at that time and did not return for treatment.  The report listed current diagnoses of adjustment behavior disorder with severe depression.  Dr. P. noted that the Veteran was experiencing significant stress at both his military and his civilian employment.  Dr. P. further opined that the Veteran's psychiatric symptoms were the result of his employment situation, and that this had deteriorated significantly over the last four years.  

A May 1989 VA orthopedic examination noted the Veteran's history of multiple spine injuries while employed by the ORARNG in both civilian and reserve military capacities.  The report indicated that following these injuries, the Veteran experienced substantial emotional anxiety as a result of ridicule and harassment by his military superiors in the ORARNG, and that it was severe enough to impair the Veteran's ability to perform his administrative and military duties with the ORARNG.  

A September 1989 private treatment report was received from W.L., M.D.  In the report, Dr. L. noted that injuries sustained by the Veteran rendered him unable to perform his duties completely, and due to inability he was subjected to considerable emotional stress leading to his depression.

In May 1992, the Board issued a decision which granted service connection for muscle strain of the cervical spine, including the rhomboid and latissimus dorsi muscles; and for muscle strain of the thoracic spine.  In May 1992, the RO issued a rating decision enacting the Board's May 1992 decision by assigning a 10 percent initial evaluation for muscle strain of the cervical spine, including rhomboid and latissimus dorsi muscles, effective from March 1987; and assigning an initial noncompensable evaluation for muscle strain of the thoracic spine, effective from March 1987.

A June 1993 private treatment report was received from T.D., D.C.  The report noted the Veteran's history of spine injuries while serving in the ORARNG.  The report noted that the Veteran, following his return from time loss after these injuries, was subjected to ridicule and harassment by his military supervisors in the ORARNG, and that at times his work related stress was sufficient to impair his ability to perform his civilian and military duties with the ORARNG.  Dr. C. then opined that the Veteran's injuries can not be excluded as the cause of his current psychiatric condition.

A July 1993 private treatment report was received from G.P., M.D.  Dr. P. noted that it is very difficult to separate the stress related to the Veteran's civilian and military duties.  Dr. P. stated that the effects of stress in the Veteran's civilian job did not magically disappear during his periods of active duty weekends and two-week summer drills with the ORARNG, and that since being an active National Guardsman was a requirement of his civilian job, it was impossible to separate the two.  

A July 1999 private psychiatric evaluation report was received from G.T., Ph.D. Mental status examination revealed the Veteran to be neatly groomed, and that he was alert and oriented, with pressured speech, logical associations, agitated and depressed mood, sound judgment, and adequate attention, concentration and memory.  The report indicated that there was no history of symptoms suggestive of a psychotic disorder, but there were indications of severe depression with features of anxiety - the Veteran had increasing become withdrawn and expressed suicidal ideation.  The report listed a diagnosis of major depression, recurrent, severe, without psychotic features.  The examining physician indicated that it was difficult to separate out stress factors attributable to the Veteran's civilian employment from those arising from his military service as the same individual, M.J., served as supervisor in both activities.  The report noted that the Veteran's job performance in both capacities was considered fully satisfactorily prior to the arrival of M.J.  The physician then opined that the Veteran's exposure to numerous and cumulative incidents involving his superior M.J., in both his civilian and military capacities, over a projected period of time resulted in severe psychological disturbance and permanent injury.

A January 2002 decision by the Army Board for Correction of Military Records found that the Veteran had been improperly separated from service with the Oregon Army National Guard, and directed that the Veteran be made whole to the extent it can be determined what relief is reasonably due.  

A July 2002 private neuropsychological evaluation was received from L.P., Ph.D., Medical Psychologist.  Following examination of the Veteran, including psychometric testing, the report concluded with diagnoses of major depressive disorder, recurrent, mild; and rule out alcohol dependence.  It also noted an Axis II diagnosis of personality disorder, not otherwise specified.  

A December 2007 VA psychiatric consultation report noted the Veteran's complaints of increased anxiousness and anxiety.  Mental status examination revealed articulate and coherent speech, normal insight and judgment, and intact impulse control.  The report noted that he endorsed having angry outbursts, intrusive thoughts, chronic mood disturbances, problems sleeping, low energy level, and some suicidal ideation; and he denied having any homicidal ideation.  The report concluded with an assessment of anxiety disorder, not otherwise specified; major depressive disorder, secondary to chronic anxiety disorder; and alcohol dependence.  The report listed a GAF score of 55.

A March 2008 VA treatment report noted the Veteran remained disgruntled over conflicts with his military retirement and VA issues.  The Veteran reported that he was less depressed with increased Fluoxetine, and was walking several times a day and pursuing some projects.  The report concluded with an assessment of anxiety disorder, not otherwise specified; dysthymic disorder; alcohol abuse; and cluster B personality traits.  It also listed a GAF score of 55.  

A May 2008 private psychiatric evaluation report was received from G.T., Ph.D.  The report noted diagnoses of major depression, severe, without psychotic features; and depression and stress related physiological response.  The report listed a GAF score of 35.  It also noted the examiner's opinion that the Veteran suffers from chronic pain secondary to his service-connected back injuries, and that this condition was compounded by job stress involving a new supervisor resulting in the ensuing emotional distress.

In September 2008, a VA examination for mental disorders was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported complaints of being depressed all the time, problems sleeping, feelings of hopelessness and helplessness, irritability, and anger.  The report noted that the Veteran arrived on time for the examination, and that his grooming and hygiene were intact, but minimal.  Mental status examination revealed logical and linear thought process; euthymic to irritable mood; and questionable judgment.  The Veteran denied having any suicidal or homicidal ideation, and denied any signs of psychosis.  The report noted diagnoses of major depressive disorder, chronic, mild to moderate; and anxiety disorder, not otherwise specified.  The report listed a GAF score of 55.  The VA examiner opined that the Veteran's back problems certainly impact his mood in that he is not able to function physically as much as he would like to.  The VA examiner further opined that it is also likely that his personality disorder and his financial problems, and his long struggle with VA all have a much greater impact on his mood than does his back problem.  

In an October 2008 addendum to this examination report, the VA examiner noted that the Veteran's back problems were an early stressor going back over 30 years ago, but that at this time, his depression is caused by a number of events and the service-connected back problem is the least of these events.

In a November 2008 addendum to this examination report, the VA examiner noted that the Veteran had been depressed for years following the incident where his back was injured. The report noted that at some later point, the Veteran's frustrations with VA, life stressors, as well as possible personality issues have further exacerbated his mood.  

A December 2008 VA treatment report noted that the Veteran was very upset and depressed over the inability to sell his house.  Mental status examination was positive for suicidal ideation without intent.  The report concluded with a diagnosis of major depressive disorder, severe without psychosis; and anxiety disorder.

In January 2009, a VA examination for mental disorders was conducted.  The report noted the Veteran's history of panic attacks beginning in the spring of 2008, but that these had been nearly eliminated with Buspirone.  The report noted that the Veteran was casually dressed, with adequate grooming.  Mental status examination revealed clear and understandable speech; tangential thoughts; expansive, but sometimes irritable, mood; and affect, judgment, attention and concentration within normal limits.  The report noted that there were no signs of hallucinations, delusions or preoccupations.  The report concluded with diagnoses of major depression, mild, recurrent; and anxiety disorder, not otherwise specified; and listed a GAF score of 55.  The VA examiner noted that the major causes of the Veteran's stressors "at this time" were life stressors, including housing difficulties and financial problems.  The VA examiner further opined that it was more likely than not that the Veteran's major depressive disorder was mildly aggravated by his neck and back pain.

A September 2010 VA treatment report noted that the Veteran was depressed and frustrated.  Mental status examination revealed that he was alert and oriented; that his affect was mildly irritable, congruent and stable; and that his insight and judgment were fair.  The report also noted that his thought process was linear, goal directed, non-pathologically circumstantial, and that there was no suicidal or homicidal ideation.  The report concluded with an impression of depression and adjustment disorder.

In October 2011, a VA examination for mental disorders was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  In discussing the Veteran's mental history, the VA examiner noted that his mental health treatment history is documented back to the mid 1980's which, not coincidentally, is when the Veteran reported having significant work stress (while employed with the 241st medical company), depression and back/neck injury.  The VA examiner noted that the Veteran's depression and anxiety had waxed and waned for years per his mental health records, and that his depression and anxiety became far more pronounced following the housing collapse of 2007/2008, as the vast majority of his life savings were invested in his home equity.  The report noted the Veteran's current complaints of depressed mood, diminished interest or pleasure in all or almost all activities, fatigue/poor energy, feelings of helplessness/hopelessness/worthlessness, irritability, poor concentration, memory, panic attacks, frequent thoughts of death, passive suicidal ideation without plan or intent, hypersomnia, insomnia, and disturbed sleep patterns.  Mental status examination revealed that the Veteran exhibited depressed mood and anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss; circumstantial, circumlocutory or stereotyped speech; impaired judgment; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; suicidal ideation; and impaired impulse control.  The report noted that the Veteran had received Axis I diagnoses of major depressive disorder, recurrent; and anxiety disorder, not otherwise specified; as well as an Axis III diagnosis of personality disorder, not otherwise specified.  The report also noted that the diagnosis of personality disorder, not otherwise specified could not be confirmed during this examination, and was generated by established clinical history.  The report listed a global assessment of functioning (GAF) score of 51, and noted that this was rendered on the basis of the primary diagnoses of major depressive disorder and anxiety disorder, not otherwise stated.  The VA examiner noted that the Veteran's major depressive disorder was the most prominent in clinical presentation, and that the symptoms relating to each condition could not be differentiated.

Analysis

The Board finds that aggravation of the Veteran's major depressive disorder by his service-related cervical and thoracic spine injuries was shown to have occurred around the time his service in the ORARNG ended.  Specifically, an April 1987 evaluation report for the ORARNG noted that physical discomfort resulting from the Veteran's multiple service-related injuries to the cervical, thoracic and lumbosacral spine rendered him significantly less resilient to stressful and demanding work or training situations.  The report then recommended that the Veteran be processed for medical retirement for the good of the service.  

Under these circumstances, the evidence of record around this time frame would be the most pertinent to establish a pre-aggravation baseline level of severity of the Veteran's psychiatric disorder.   A May 1987 private psychiatric assessment noted that the Veteran sought treatment for depression in September 1983, but did not return following this single episode of treatment.  Following this treatment in 1983, there is basically no treatment for or complaints relating to a psychiatric disorder until after aggravation had occurred.  Accordingly, the pre-aggravation baseline level of severity of the Veteran's major depressive disorder was not severe enough to interfere with occupational or social functioning, and did not require continuous medication, and was no more than noncompensable in severity.  

In reaching this conclusion, the Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, during the pendency of the instant appeal, to conform to the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury," and the text amended to include the following paragraph: 

(b) Aggravation of nonservice-connected disabilities. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR, part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made. This had not been VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason, and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310, as it is more favorable to the Veteran in that it doesn't place the burden on the Veteran to establish the pre-aggravation baseline level of disability.   

As for the current severity of the Veteran's major depressive disorder, a review of the VA examinations in September 2008, January 2009 and October 2011, the Veteran's testimony and statements, and the other medical evidence of record, reveals that the Veteran's major depressive disorder has been manifested by depression, anxiety, difficulty sleeping, diminished interest/pleasure in activities, fatigue/loss of energy, irritability, and intermittent suicidal ideation, all of which has resulted in reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  A review of the medical evidence during this time frame revealed GAF scores ranging from 35 to 55, with 55 being the predominant rating.  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV, at 32.  The evidence supports a 50 percent evaluation, but no more, for the Veteran's service-connected major depressive disorder.  

While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case.  See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).

The Veteran's major depression was shown to have been manifested by depressed mood and anxiety, difficulty sleeping, occasion panic attacks; mild memory loss, diminished interest/pleasure in activities, fatigue/loss of energy, irritability, and intermittent suicidal ideation; and results in reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are contemplated in the 50 percent evaluation currently assigned.  

Although the Veteran reported complaints of suicidal ideation, there was no evidence of any other manifestations rising to the level which would warrant an increased evaluation of 70 percent.  There is no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; or the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2011).   The Veteran was also consistently described in treatment reports cooperative, with normal to above average intelligence, appropriate speech, and full orientation.  Taken as a whole, the manifestations of the Veteran's major depressive disorder are at most analogous to those considered part of a 50 percent evaluation.

Although the Veteran is shown to have experienced some difficulty in establishing and maintaining effective work and social relationships, this level of impairment is considered in his currently assigned 50 percent disability rating.  Specifically, the October 2011 VA examination noted that the Veteran exhibited difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; suicidal ideation; and impaired impulse control.  

When all of the evidence and clinical findings are considered, to include the degree of functioning as evidenced by the range of GAF scores, manifestations of the Veteran's major depressive disorder have not been shown to result in occupational and social impairment with deficiencies in most areas.  Hart, 21 Vet. App. 505 (2007).  

Consideration has been given regarding whether the schedular evaluation assigned is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The scheduler evaluation assigned is not inadequate.  When comparing the disability picture of the Veteran's major depressive disorder with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 50 percent disability rating.  Ratings in excess of the 50 percent currently assigned are provided for certain manifestations of the service-connected major depressive disorder, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 50 percent rating reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

In summary, a 50 percent evaluation, but no higher, is warranted for the Veteran's service-connected major depressive disorder. 


ORDER

An initial evaluation of 50 percent, but no more, for major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim for TDIU.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking entitlement to TDIU benefits.  A request for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the RO considered the issue of entitlement to TDIU benefits in a November 2011 rating decision, the Board's decision in this case represents a material change to facts relevant to this issue of TDIU benefits.  Thus, the RO must readjudicate the issue of entitlement to TDIU benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2011).  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed necessary, the Veteran's TDIU claim must be readjudicated.  If the determination is unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board, as this issue stems from the initial appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


